NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                     2007-5150


                                 DANIEL D. PIERCE
                                and HENDY J. LUND,

                                                    Plaintiffs-Appellants,

                                          v.


                                  UNITED STATES,

                                                       Defendant-Appellee.

        Brian G. Isaacson, Isaacson & Wilson, P.S., of Seattle, Washington, argued for
plaintiffs-appellants.

       Marion E.M. Erickson, Attorney, Tax Division, United States Department of
Justice, of Washington, DC, argued for defendant-appellee. With him on the brief were
Richard T. Morrison, Acting Assistant Attorney General, and Richard Farber, Attorney.
Of counsel was Randolph L. Hutter, Attorney

Appealed from: United States Court of Federal Claims

Judge Susan G. Braden
                       NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                      2007-5150


                                  DANIEL D. PIERCE,
                                 and HENDY J. LUND,

                                                     Plaintiffs-Appellants,

                                           v.

                                   UNITED STATES,

                                                     Defendant-Appellee.


                                    Judgment

ON APPEAL from the         United States Court of Federal Claims

in CASE NO(S).             05-CV-1071

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

    Per Curiam (LINN, Circuit Judge, CLEVENGER, Senior Circuit Judge, and
PROST, Circuit Judge ).

                           AFFIRMED. See Fed. Cir. R. 36.


                                           ENTERED BY ORDER OF THE COURT




DATED April 14, 2008                        /s/ Jan Horbaly___________________
                                           Jan Horbaly, Clerk